

116 S3705 IS: Private-Public Partnership to Preserve Jobs in the Aviation Manufacturing Industry Act of 2020
U.S. Senate
2020-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3705IN THE SENATE OF THE UNITED STATESMay 13, 2020Mr. Moran (for himself and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish a private-public partnership to preserve jobs in the aviation manufacturing industry, and for other purposes.1.Short titleThis Act may be cited as the Private-Public Partnership to Preserve Jobs in the Aviation Manufacturing Industry Act of 2020.2.DefinitionsIn this Act:(1)At-risk employee groupThe term at-risk employee group means the portion of an employer’s United States workforce (hourly or exempt), that—(A)does not exceed 25 percent of the employer's total United States workforce; and (B)is currently at risk of a permanent reduction in force or furlough, but for the relief provided for in this Act. (2)Aviation manufacturing companyThe term aviation manufacturing company means those businesses that hold a Federal Aviation Administration Production or Repair Station Certificate or other similar authorization from the Federal Aviation Administration, and as the Secretary may determine, may include suppliers of such businesses. (3)COVID–19 public health emergencyThe term COVID–19 public health emergency means the public health emergency with respect to the 2019 Novel Coronavirus.(4)EmployeeExcept where the context otherwise requires, the term employee means any individual employed by an employer.(5)EmployerExcept where the context otherwise requires, the term employer means an aviation manufacturing company.(6)Private partner contributionThe term private partner contribution means the contribution funded by the employer under this Act to maintain a minimum of 50 percent of the at-risk employee group’s total compensation level, and combined with the public partner contribution, is sufficient to maintain the total compensation level for the at-risk employee group as of April 1, 2020. (7)Public partner contributionThe term public partner contribution means the contribution funded by the Federal Government under this Act to provide not more than 50 percent of the at-risk employees group’s total compensation level, and combined with the private partner contribution, is sufficient to maintain the total compensation level for those in the at-risk employee group as of April 1, 2020.(8)SecretaryThe term Secretary means the Secretary of the Treasury, or the designee of the Secretary of the Treasury. (9)Total compensation levelThe term total compensation level means the level of total base compensation and benefits of an employee, excluding overtime and premium pay, as of April 1, 2020. 3.Private-public partnership(a)In generalNotwithstanding any other provision of law, to help ensure the continued retention of employees in the aviation manufacturing industry impacted by the COVID–19 public health emergency, the Secretary is authorized to partner with employers to supplement compensation of employees financially impacted by the COVID–19 public health emergency and to facilitate the effective economic recovery of the aviation manufacturing industry.(b)ProceduresAs soon as practicable, but in no case not later than 10 days after the date of enactment of this Act, the Secretary shall publish procedures for application and minimum eligibility requirements for participation in the private-public partnership program authorized under this Act. Nothing in the preceding sentence shall be construed as prohibiting the Secretary from publishing such supplements to the initially published procedures as the Secretary determines necessary. (c)Terms and conditionsUpon application and certification, the Secretary may partner with an aviation manufacturing company to provide to the employer a public partner contribution, that together with the private partner contribution, shall constitute an amount sufficient to maintain the total compensation level of the at-risk employee group, for a period not to exceed 1 year, if the Secretary determines that—(1)the employer establishes that economic conditions as of the date of the application would make necessary a permanent reduction or furlough of a portion of its workforce devoted to aviation manufacturing;(2)there is an identifiable at-risk employee group;(3)the employer agrees to fund the private partner contribution for as long as it is accepting the public partner contribution (and, in the event circumstances dictate that the employer cease its participation in this program early, the employer agrees and shall notify the Secretary that there shall be no further obligation of the Secretary to fund the public partner contribution); (4)participation in the private-public partnership will reduce the likelihood of a permanent reduction in force or furlough of the at-risk employee group;(5)the employer commits to refrain from any permanent reduction in force or furlough of employees in the at-risk employee group for as long as it accepts public partner contributions for that group, subject to the employer’s right to discipline or terminate an employee in accordance with employer policy;(6)the employer shall use the public partner contribution solely for the purpose of providing compensation and benefits of the at-risk employee group and for no other purpose; and(7)the public partner contribution shall be utilized solely for compensation of United States-based employees.(d)Authority for public partner contributionsThe Secretary is hereby authorized to enter into agreements and to provide public partner contributions as envisioned under this Act. Such public partner contributions combined together with the private partner contribution shall be in an amount sufficient to maintain the total compensation level for the at-risk employee group as of April 1, 2020, for a term to be agreed, but for a duration lasting no more than 1 year.(e)No limit on number agreements with an employerAn employer may seek and be granted public partner contributions under this Act on multiple occasions.(f)Coordination with secretary of transportationIn implementing this section, the Secretary shall coordinate with the Secretary of Transportation. (g)TerminationThe authority established by this Act, and any agreement entered into by the Secretary under this Act, shall end on April 30, 2021.4.Authorization of appropriationsThere is authorized to be appropriated, such sums as may be necessary to carry out this Act. 